Citation Nr: 1628850	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  11-30 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran had service with the U.S. Navy Reserve with a verified period of active duty from April 9, 1990, to August 18, 1990.  The RO has indicated that the Veteran had an additional period of active duty from May 1, 1995, to February 20, 1998; however, a DD Form 214 for this period of service is not of record.  The Veteran died in January 2009.  The appellant is the Veteran's widow.

This appeal before the Board of Veterans' Appeals (Board) arose from a November 2010 rating decision by the RO at the Milwaukee, Wisconsin VA Pension Management Center that denied service connection for the cause of the Veteran's death.  An associated claim for a burial allowance was noted.  (The appellant had also specifically for burial benefits.)  In February 2011, the appellant filed a notice of disagreement (NOD) with the RO's decision to deny her claim for dependency and indemnity compensation (DIC) benefits and for a burial allowance.  In August 2011, a statement of the case (SOC) was issued that addressed service connection for the cause of the Veteran's death and entitlement to burial benefits, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2011. 

In addition to the paper claims file, there are also paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claim.  All documents have been reviewed.  

For reasons expressed below, the matters on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the appellant when further action, on hers part, is required.



REMAND

The Board's review of the claims file reveals that further AOJ action on the claim for service connection for the cause of the Veteran's death is warranted.

The appellant contends that the cause of the Veteran's death, listed on his death certificate as cirrhosis of the liver, is due to service.  The appellant has submitted numerous lay statements from herself and other family members in support of her claim.  The primary contention is that the Veteran was in good health prior to joining the military and that he developed liver problems while serving in the Naval Reserves.

As indicated above, the Veteran had service with the U.S. Navy Reserve with a verified period of active duty from April 9, 1990, to August 18, 1990.  The RO has indicated that the Veteran had an additional period of active duty from May 1, 1995, to February 20, 1998.  Several computer printouts indicate this to be the case, but a DD Form 214 for this period of service is not of record.  

A review of the record shows that on August 25, 2010, the RO initiated a request for records with the Defense Personnel Records Information Retrieval System (DPRIS).  A printout of the DPRIS response states, in relevant part: "SSN for digital/electronic record not in the repository system.  Verify SSN . . . .  Submit new inquiry or contact action officer using the DPRIS follow-up message capability."  The social security number listed on the response printout does not match the Veteran's social security number, which was listed on the request.  It does not appear that any follow-up request was made.

In its November 2010 decision, the RO listed under evidence considered "Copies of service treatment records [(STRs)] from the claimant for April 1990 through August 1990 and May 1995 through February 1998."  The paper claims file and the Veteran's Virtual VA file contain copies of the Veteran's service treatment records.  These records, however, are dated only from 1990 to 1993, save for one record dated February 20, 1998, indicating that the Veteran's health records were terminated by reason of expiration of enlistment.  Also of record is a January 2012 deferred rating decision wherein a decision review officer requested that the Veteran's complete STRs be obtained, to include any medical records from the Naval Reserves.  Despite the fact that the RO then issued a formal finding of unavailability for the Veteran's complete STRs, it does not appear that any additional attempt was made to obtain the STRs in response to the deferred rating decision.  Indeed, under efforts made in order to obtain the record in questions, the formal finding of unavailability references the DPRIS request and response dated August 25, 2010.  However, as stated above, the Veteran's social security number was listed incorrectly on the DPRIS response and it does not appear that any records were supplied in response to the request or that further inquiry was made.  Significantly, under applicable law, VA must make as many requests as are necessary to obtain records from a Federal department or agency and may end its efforts to obtain such records only if VA can conclude that the records sought do not exist or that further efforts to obtain the records would be futile.  See 38 C.F.R. § 3.159(c)(2) (2015).  Under the circumstances, the Board cannot conclude that reasonable efforts to obtain the Veteran's STRs have been exhausted; hence, further development in this regard is required.

On remand, the AOJ should undertake appropriate action to attempt to verify all periods of service, to include all periods of active duty for training (ACDUTRA) and/or inactive duty training (INACDUTRA), and to obtain his complete STRs from his Reserve service.  If the Veteran's periods of ACDUTRA and INACDUTRA are unverifiable, or any outstanding treatment records are unavailable, such should be documented, in writing, in the record.  The AOJ should also seek to obtain a copy of the Veteran's DD Form 214 for the period from May 1, 1995, to February 20, 1998.

As regards the claim for burial benefits, that claim is inextricably intertwined with the claim for service connection for the cause of the Veteran's death.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  The outcome of the burial benefits claim is dependent upon whether service connection is established for the Veteran's cause of death.  As appellate consideration of the claim for burial benefits would be premature, at this juncture, this matter is being remanded, as well.

While these matters are on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the appellant another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly as regards private (non-VA) medical treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1).  But see also 38 U.S.C.A. § 5103(b)(3) (West 2014) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015). 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the claims on appeal.  Specifically, the AOJ should consider whether, in light of additional evidence received, it is necessary to obtain a medical opinion addressing whether the Veteran's cause of death was related to service.

Accordingly, these matters are hereby being REMANDED for the following action:

1.  Undertake appropriate action (to include contact with the National Personnel Records Center and any other appropriate source(s)) to obtain all service treatment records and to verify the Veteran's dates of service, to include all periods of active duty, ACDUTRA and INACDUTRA.  If possible, obtain the Veteran's DD Form 214 for the period from May 1, 1995, to February 20, 1998.

Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

Continue efforts to obtain records and verify service and obtain the Veteran's complete service treatment records until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the appellant and her representative a letter requesting that the appellant provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the appellant provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) medical records. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the appellant responds, assist her in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining a medical opinion in connection with the claim for service connection for the cause of the Veteran's death, if deemed necessary in light of additional evidence received on remand), adjudicate the claims on appeal in light of all pertinent evidence (to include all that added to the paper and /or electronic file(s) since the last adjudication) and legal authority.

6.  If any benefit sought on appeal remains denied, furnish to the appellant and her representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

